t c memo united_states tax_court ronald m brooke petitioner v commissioner of internal revenue respondent docket no filed date ronald m brooke pro_se stephen r takeuchi and robert s bloink for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure a penalty pursuant to sec_6662 of dollar_figure and a late-filing addition pursuant to sec_6651 of dollar_figure the primary issues for our consideration are whether petitioner i sec_1 unless otherwise stated all section references are to the internal_revenue_code in effect for the taxable_year in issue - - subject_to the alternative_minimum_tax amt and whether he was negligent when he failed to calculate the amt on his federal_income_tax return petitioner also challenges the late-filing penalty determined by respondent findings_of_fact the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference at the time his petition was filed petitioner was a u s citizen residing in ludwigshafen germany petitioner had remained in germany after retiring from the u s army in from to petitioner owned a business that contracted with the u s military in germany in he received dollar_figure in income from that business and reported an adjusted_gross_income of dollar_figure included in that amount was interest_income of dollar_figure and dividend income of dollar_figure both of which are considered u s -source income and were not taxed by the german government petitioner paid big_number german marks dm for taxes associated with the taxable_year to the german finanzamt the sovereign taxing authority of germany using the applicable exchange rate for that time dm dollar_figure to the dollar that amount equals dollar_figure the parties agree that petitioner’s u s tentative amt liability for would have been dollar_figure before accounting for the alternative_minimum_tax_foreign_tax_credit and - - the alternative_minimum_tax net_operating_loss_deduction petitioner claimed on his u s income_tax return that the foreign_tax_credit and net_operating_loss_deduction completely offset any u s tax_liability he may have had for petitioner’s federal_income_tax return was received by respondent on date respondent later reviewed petitioner’s return and determined that petitioner had negligently failed to report that he owed the amt respondent determined that petitioner owed dollar_figure in income_tax after the correct foreign_tax_credit was applied and a negligence_penalty of dollar_figure for failing to report and pay his amt respondent also determined that petitioner owed a late-filing addition of dollar_figure because his return was received after the required date for foreign returns opinion nonresident u s citizens such as petitioner are required to file federal_income_tax returns by a date certain and report all worldwide income see sec_6012 sec_1_6012-1 income_tax regs if the nonresident citizen pays income_tax to foreign jurisdictions that citizen is entitled to claim a foreign_tax_credit see sec_27 sec_901 petitioner received u s -source income in the form of dividends and interest and german-source income in the form of a salary from his company based in germany he reported all sources of income on his q4e- federal_income_tax return and calculated the appropriate tax he then claimed a credit for the german income_tax he had paid against the income_tax he owed to the united_states thereby reducing his federal_income_tax liability to zero he did not report any liability for the sec_55 amt sec_55 imposes an amt on noncorporate taxpayers equal to the excess of the tentative_minimum_tax over the regular_tax ’ for the taxable_year that excess_amount is paid in addition to any regular_tax owed the amt prevents a taxpayer with substantial income from avoiding significant tax_liability through the use of exemptions deductions and credits see 866_fsupp_1414 s d fla affd per curiam 71_f3d_855 11th cir s rept pincite 1986_3_cb_1 noncorporate taxpayers may reduce their tentative_minimum_tax by the foreign_tax_credit see sec_55 a however that foreign_tax_credit is limited by sec_59 a the foreign_tax_credit cannot offset more than percent of the tentative_minimum_tax figured see id the parties agree that petitioner’s tentative_minimum_tax is dollar_figure ninety percent of dollar_figure is dollar_figure therefore petitioner’s amt the the term regular_tax means the regular_tax_liability for the taxable_year as defined in sec_26 reduced by the foreign_tax_credit allowable under sec_27 sec_55 - - tentative_minimum_tax minus the foreign_tax_credit is dollar_figure because he had no additional regular_tax due petitioner would owe dollar_figure for in his challenge of the deficiency determined by respondent petitioner does not question respondent’s calculation of the amt instead he contends that the amt violates the double tax prohibition found in the u s -germany tax_treaty see convention for the avoidance of double_taxation date u s - germany art i l m the u s -germany treaty this was the same argument made in 113_tc_158 in that case we found that the treaty provision had been written to allow for the preexisting alternative_minimum_tax provision in sec_59 see id pincite- the treaty provision which was written years after sec_59 was enacted states that the double_taxation prohibition is subject_to the limitations of the law of the united_states ’ id pincite quoting the u s -germany treaty art because the treaty provision may be read in harmony with the amt provision petitioner is not excused from liability for the amt petitioner also disputes respondent’s determination that a sec_6662 negligence_penalty should be applied petitioner contends that he should not be subject_to the sec_6662 a negligence_penalty because he relied on the advice of a judge advocate general jag officer hired to help u s service personnel living in germany prepare their tax returns who told him that he was not liable for the amt sec_6662 imposes an accuracy-related_penalty of percent on any portion of an underpayment_of_tax that is attributable to items set forth in sec_6662 respondent contends that petitioner was negligent with respect to his understatement_of_tax negligence includes any careless reckless or intentional_disregard_of_rules_and_regulations any failure to make a reasonable attempt to comply with the provisions of the law and any failure to exercise ordinary and reasonable care in the preparation of a tax_return see 731_f2d_1417 9th cir affg 79_tc_714 to prevail on the issue of negligence petitioner must prove that his actions in connection with this transaction were reasonable in light of his experience and business sophistication see hoffpauir v commissioner tcmemo_1996_41 avellini v commissioner tcmemo_1995_489 if a taxpayer acts in good_faith and with reasonable_cause he or she will not be liable for the addition_to_tax for negligence see sec_6664 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_217 petitioner has no tax or accounting background beyond helping fellow service personnel read internal_revenue_service forms - petitioner’s return was prepared by an officer who petitioner understood to be hired solely to provide tax_advice to service personnel stationed abroad and upon whom he relied although we have not ruled in favor of petitioner on the amt issue his failure to comply with the regulations was due to his reasonable belief that the jag officer would know whether he was liable for the amt consequently petitioner is not liable for the accuracy-related_penalty as a final issue petitioner also contends that he should not be liable for the a late-filing penalty individual federal_income_tax returns are generally due on or before april of the year following the close of the calendar_year see sec_6072 that date may be extended by an additional months for u s citizens whose tax homes are outside the united_states and puerto rico see sec_1_6081-5 income_tax regs petitioner’s federal_income_tax return was received by respondent on date approximately years past the due_date petitioner argues that because a claim_for_refund may be filed up to years from the return_due_date he may also file his return within years of the due_date petitioner has cited no authority for this position nor can we find any such authority petitioner is therefore liable for the late-filing penalty to reflect the foregoing decision will be entered for respondent as to the deficiency and the late-filing addition and for petitioner as to the negligence_penalty
